J-S13024-18


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA :             IN THE SUPERIOR COURT OF
                                 :                  PENNSYLVANIA
                                 :
             v.                  :
                                 :
                                 :
    JASON BURCH                  :
                                 :
                Appellant        :             No. 1143 WDA 2017
                                 :

          Appeal from the Judgment of Sentence Entered May 10, 2017
      In the Court of Common Pleas of Cambria County Criminal Division at
                        No(s): CP-11-CR-0001655-2016


BEFORE: GANTMAN, P.J., SHOGAN, J., and MUSMANNO, J.

MEMORANDUM BY SHOGAN, J.:                                FILED MAY 10, 2018

        Appellant, Jason Burch, appeals from the judgment of sentence 1 entered

following his convictions of two counts each of possession of a controlled

substance with intent to deliver (“PWID”), simple possession of a controlled

substance, and one count of possession of drug paraphernalia. 2 We affirm.

        The trial court summarized the history of this case as follows:

        Testimony at trial indicated that on August 17, 2016, [Appellant]
        boarded a New York City bound Amtrak train in Pittsburgh,
____________________________________________


1 Although Appellant purported to appeal from the July 5, 2017 order denying
his post-sentence motions, the appeal properly lies from the judgment of
sentence entered on May 10, 2017.          We have corrected the caption
accordingly. See Commonwealth v. Shamberger, 788 A.2d 408, 410 n.2
(Pa. Super. 2001) (en banc) (explaining that in a criminal action, appeal
properly lies from the judgment of sentence made final by the denial of post-
sentence motions).

2   35 P.S. §§ 780-113(a)(30), (a)(16), and (a)(32), respectively.
J-S13024-18


     Pennsylvania. Trial Transcript, 4/20/17, p. 5-6. Ed Stapleton
     (“Stapleton”), the conductor on the train, took Burch’s ticket in
     Pittsburgh and noticed he appeared groggy and tired. T.T.,
     4/20/17, p. 6, 11. 14-25. According to Stapleton, [Appellant]
     slept from Pittsburgh to Johnstown and snored very loudly. T.T.,
     4/20/11, pp. 7-8.         When the train reached Johnstown,
     [Appellant’s] stop according to his ticket, Stapleton attempted to
     awaken him. T.T., 4/20/17, p. 8, 11. 4-23. As all his attempts
     were in vain and [Appellant] remained motionless, Stapleton
     radioed the engineer of the train and asked him to summon help
     by contacting emergency medical services. T.T., 4/20/17, p. 8,
     11. 17-25. The engineer on the train was also a volunteer
     firefighter and EMT so he came to assist Stapleton. T.T., 4/20/17,
     p. 9, 11. 1-3. When the two men attempted to sit [Appellant] up
     to improve his breathing, a bag of some sort fell from his person.
     T.T., 4/20/17, p. 9, 11. 10-13. During the trip from Pittsburgh to
     Johnstown, Stapleton observed that [Appellant] never left his
     seat. T.T., 4/20/17, p. 10 11. 19-23. Stapleton also testified that
     the train is cleaned every night before it departs [from] Pittsburgh
     and takes on passengers. T.T., 4/20/17, p. 11, 11. 4-9. Jacob
     Berkey (“Berkey”), the first EMT to arrive on scene found a black
     cup with an unknown substance in it at [Appellant’s] feet. T.T.,
     3/29/17, p. 17, 11. 2-4. Berkey indicated that he handed the cup
     to Johnstown Police Officer Larry Woodard (“Woodard”) when he
     arrived on scene moments later and told the officer where he
     found it. T.T., 3/29/17, p. 19, 11. 12-18.

            When Woodard arrived on scene he was handed a black cup
     by EMS personnel that contained several knotted plastic baggies.
     T.T., 3/29/17, p. 26, 11. 15-17. Woodard immediately recognized
     the contents of the baggies to be suspected crack cocaine and
     heroin. T.T., 3/29/17, p. 26, 11. 15-17. After [Appellant] was
     safely off the train Woodard looked around to see if anyone else
     was sitting by [Appellant] and did not see anyone behind; or close
     to him; additionally, no one indicated they were with [Appellant]
     when [Woodard] asked surrounding passengers. T.T., 3/29/17,
     p. 26, 11. 22-25, p. 27, 11. 1-2.

           Later at the hospital, upon being given [Appellant’s] clothes
     by a nurse, Woodard was able to identify the man as [Appellant]
     by a Pennsylvania ID Card. T.T., 3/29/17, p. 27, 11. 8-14, 19-
     21. He also recovered three cell phones from [Appellant’s]
     pockets and an Amtrak train ticket. T.T., 3/29/17, p. 27, 11. 19-
     21. The ticket was for a one-way trip from Pittsburgh to

                                    -2-
J-S13024-18


       Johnstown. T.T., 3/29/17. P. 28, 11. 19-22. Detective Larry
       Wagner (“Wagner”) a retired officer with the Johnstown Police
       Department testified that the items found within the black cup
       were sent to the Pennsylvania State Police lab. T.T., 3/29/17, p.
       50, 11. 11-16. Keri Harkleroad, a forensic scientist in the drug
       identification section of the Pennsylvania State Police testified that
       the substances in the cup tested positive for heroin, cocaine
       hydrochloride (powder) and cocaine base (crack). T.T., 3/29/17,
       pp. 62-68, Commonwealth Ex. 10.

Trial Court Opinion, 7/5/17, at 1-3.

       Appellant was charged with multiple offenses in relation to the incident

that occurred on August 17, 2016. On November 1, 2016, Appellant filed a

motion to suppress evidence, which the trial court granted in part and denied

in part on December 21, 2016. At the conclusion of a nonjury trial held on

March 29, 2017 and April 20, 2017, Appellant was convicted of the crimes set

forth above. On May 10, 2017, the trial court sentenced Appellant to serve

an aggregate term of incarceration of thirty-three to sixty-six months, to be

followed by twelve months of probation. Appellant filed timely post-sentence

motions, which were denied on July 5, 2017. This timely appeal followed.

Both Appellant and the trial court have complied with Pa.R.A.P. 1925.3

       Appellant presents the following issues for our review:

       I. Whether the Trial Court erred in denying the Appellant’s post
       sentence motion for judgment of acquittal when it found that the
       Commonwealth had presented sufficient evidence as to the
       offenses of manufacture/delivery, possession with intent to
____________________________________________


3 We note our displeasure with the fact that appellate counsel has failed to
attach to his brief a copy of Appellant’s Pa.R.A.P. 1925(b) statement as
required by Pa.R.A.P. 2111(a)(11) and a copy of the trial court opinion in
contravention of Pa.R.A.P. 2111(b).

                                           -3-
J-S13024-18


       deliver, possession of controlled substance and possession of drug
       paraphernalia.

       II. Whether the Trial Court erred in denying the Appellant’s post
       sentence motion that a new trial should be granted when it found
       that the verdict was not against the weight of the evidence.

       III. Whether the Trial Court erred in denying the [A]ppellant’s
       motion for modification of sentence when it found that the
       sentence was not unduly harsh and excessive.

       IV. The Trial Court erred in allowing the introduction of
       inadmissible evidence that had been previously suppressed.

       V. The Trial Court Erred in denying [A]ppellant’s motion to
       suppress evidence when it found that the search and seizure of
       the black plastic thermos cup was legal and constitutional.

Appellant’s Brief at 7.

       In his first issue, Appellant argues that there was insufficient evidence

presented to support his convictions of possession with intent to deliver and

simple possession.        Appellant’s Brief at 11-12.     Specifically, Appellant

contends that he

       does not dispute that the cup containing the controlled substances
       was in the vicinity of the seat in which the appellant was sleeping,
       however, there was no evidence suggested at trial, circumstantial
       or otherwise, that would prove the Appellant’s conscious exercise
       of control over or intent to exercise control over the cup containing
       the controlled substances.

Id.4

____________________________________________


4 We note that in his statement of questions presented, Appellant indicates
that he is challenging whether the Commonwealth presented sufficient
evidence to support his conviction of possession of drug paraphernalia.
Appellant’s Brief at 7. However, Appellant limits his argument to whether he



                                           -4-
J-S13024-18


       Our standard of review is well established:

              The standard we apply in reviewing the sufficiency of the
       evidence is whether viewing all the evidence admitted at trial in
       the light most favorable to the verdict winner, there is sufficient
       evidence to enable the fact-finder to find every element of the
       crime beyond a reasonable doubt. In applying the above test, we
       may not weigh the evidence and substitute our judgment for the
       fact-finder[’s].   In addition, we note that the facts and
       circumstances established by the Commonwealth need not
       preclude every possibility of innocence. Any doubts regarding a
       defendant’s guilt may be resolved by the fact-finder unless the
       evidence is so weak and inconclusive that as a matter of law no
       probability of fact may be drawn from the combined
       circumstances. The Commonwealth may sustain its burden of
       proving every element of the crime beyond a reasonable doubt by
       means of wholly circumstantial evidence. Moreover, in applying
       the above test, the entire record must be evaluated and all
       evidence actually received must be considered. Finally, the finder
       of fact while passing upon the credibility of witnesses and the
       weight of the evidence produced, is free to believe all, part or none
       of the evidence.

Commonwealth v. Estepp, 17 A.3d 939, 943-944 (Pa. Super. 2011).

       In order to uphold a conviction of PWID pursuant to 35 P.S. § 780-

113(a)(30), the Commonwealth must prove beyond a reasonable doubt that

the defendant possessed a controlled substance and did so with the intent to

deliver it. Commonwealth v. Aguado, 760 A.2d 1181, 1185 (Pa. Super.

2000) (en banc). “The intent to deliver may be inferred from an examination



____________________________________________


had constructive possession of the black cup containing the narcotics.
Accordingly, we conclude that any challenge to the sufficiency of the evidence
pertaining to the conviction of possession of drug paraphernalia has been
abandoned because Appellant has not developed any argument relating to
that conviction in the argument section of his appellate brief as required by
Pa.R.A.P. 2119(a).

                                           -5-
J-S13024-18


of the facts and circumstances surrounding the case.” Commonwealth v.

Conaway, 791 A.2d 359, 362-363 (Pa. Super. 2002).                “[P]ossession with

intent to deliver can be inferred from the quantity of the drugs possessed and

other    surrounding   circumstances,    such   as   lack   of   paraphernalia   for

consumption.” Commonwealth v. Jones, 874 A.2d 108, 121 (Pa. Super.

2005).    Expert opinion testimony is also admissible “to aid in determining

whether the facts surrounding the possession of controlled substances are

consistent with intent to deliver.” Commonwealth v. Ratsamy, 934 A.2d

1233, 1237 (Pa. 2007).

        Regarding the crime of simple possession of narcotics, 35 P.S. § 780-

113(a)(16) prohibits the following:

        (16) Knowingly or intentionally possessing a controlled or
        counterfeit substance by a person not registered under this act,
        or a practitioner not registered or licensed by the appropriate
        State board, unless the substance was obtained directly from, or
        pursuant to, a valid prescription order or order of a practitioner,
        or except as otherwise authorized by this act.

35 P.S. § 780-113(a)(16).

        Where the contraband a person is charged with possessing is not found

on the person of the defendant, the Commonwealth is required to prove

constructive possession. Commonwealth v. Kirkland, 831 A.2d 607, 611

(Pa. Super. 2003). Constructive possession is an inference arising from a set

of facts that possession of the contraband was more likely than not.

Commonwealth v. Parker, 847 A.2d 745, 750 (Pa. Super. 2004).                     Our

courts have held that constructive possession requires proof of the ability to

                                        -6-
J-S13024-18


exercise conscious dominion over the substance, the power to control the

contraband and the intent to exercise such control.         Commonwealth v.

Johnson, 920 A.2d 873, 882 (Pa. Super. 2007) (citing Commonwealth v.

Valette, 613 A.2d 548, 550 (Pa. 1992)).

      We are mindful that constructive possession can be proven by

circumstantial evidence and the “requisite knowledge and intent may be

inferred   from   examination    of   the   totality   of   the   circumstances.”

Commonwealth v. Clark, 746 A.2d 1128, 1136 (Pa. Super. 2000) (quoting

Commonwealth v. Haskins, 677 A.2d 328, 330 (Pa. Super. 1996)).

Moreover, we have held that circumstantial evidence is reviewed by the same

standard as direct evidence and a decision by the trial court will be affirmed

“so long as the combination of the evidence links the accused to the crime

beyond a reasonable doubt.” Commonwealth v. Johnson, 818 A.2d 514,

516 (Pa. Super. 2003) (citations omitted).

      The trial court addressed Appellant’s challenge to the sufficiency of the

evidence as follows:

            As noted above, the Commonwealth offered testimony that
      [Appellant] was found unconscious on a train. The emergency
      medical technician who got to [Appellant] first noticed a black cup
      by his foot. The conductor also indicated that [Appellant] was
      alone, on the train and did not move from the time he boarded
      the train in Pittsburgh to the time he was found unresponsive.
      Much was made by [Appellant] in his argument that the conductor
      noticed [that] a bag fell, from [Appellant’s] body when he was first
      moved, but when the EMS arrived there was only a cup and all the
      bags were in the cup. The [trial c]ourt notes that this one fact
      does not create reasonable doubt. The [trial c]ourt, as the fact-
      finder, found the testimony of the conductor and EMS worker

                                      -7-
J-S13024-18


      credible. We also credited the unrefuted testimony of the lab
      technicians and Detectives that this was a quantity of both heroin
      and cocaine that was bound to be sold on the streets of Johnstown
      on a one way-ticket from Pittsburgh. Based on the totality of the
      circumstances and the credible testimony of the Commonwealth’s
      witnesses we find that the Commonwealth established that
      [Appellant] constructively possessed the black cup containing the
      narcotics.

Trial Court Opinion, 7/5/17, at 5. We agree with the trial court’s determination

that Appellant constructively possessed the black cup.

      Our review of the certified record reflects that Ed Stapleton, the Amtrak

railroad conductor working on the train in which Appellant was a passenger,

testified at Appellant’s trial. N.T., 4/20/17, at 4-20. He explained that every

night cleaners service the train, which entails vacuuming, picking up trash,

etc. Id. at 11. Mr. Stapleton further testified that on August 17, 2016, he

encountered Appellant as a passenger on the 7:30 a.m. train departing

Pittsburgh.   Id. at 5-6.   Mr. Stapleton stated that he scanned Appellant’s

ticket, and Appellant then sat down and took a nap. Id. at 6-7. Mr. Stapleton

explained that Appellant was alone in his row and was spread out over two

seats. Id. at 7-8. Mr. Stapleton testified that Appellant slept in his seat the

entire time he was on the train. Id. at 18. As the train was approaching

Johnstown, Mr. Stapleton attempted to awaken Appellant. Id. at 8. However,

Appellant was unresponsive. Id. Mr. Stapleton then alerted the train engineer

of the situation, and paramedics were summoned. Id. 8-9.

      In addition, Jacob Berkey, a paramedic dispatched to the Amtrak train

in Johnstown on August 17, 2016, testified at Appellant’s trial. N.T., 3/29/17,

                                     -8-
J-S13024-18


at 15-24. Mr. Berkey explained that Appellant was unresponsive, and that he

administered Narcan, which had no effect upon Appellant. Id. at 16-17. He

further testified that, on the floor at Appellant’s feet, there was a black cup

containing an unknown substance. Id. at 17. Mr. Berkey stated that, when

the police arrived at the scene, he picked up the black cup and gave it to the

police. Id. at 19.

      Officer Larry Woodard of the Johnstown Police Department also testified

at Appellant’s trial. N.T., 3/29/17, at 24-45. He stated that he was dispatched

to the Amtrak station on August 17, 2016, to attend to an unconscious man.

Id. at 25. Officer Woodard stated that upon arriving at Appellant’s location

on the train, EMS personnel handed the officer a black cup. Id. The officer

testified that the cup contained knotted baggies, which he immediately

recognized as heroin and crack cocaine. Id. at 26.

      This evidence, viewed in a light most favorable to the Commonwealth,

is sufficient to establish that Appellant constructively possessed the black cup

containing heroin and crack cocaine found on the floor of the train at his feet.

Accordingly, Appellant’s assertion that the Commonwealth failed to present

sufficient evidence to support his convictions lacks merit.

      Appellant next argues that the trial court erred in denying his post-

sentence claim that the verdict was against the weight of the evidence.

Appellant’s Brief at 12-13. Appellant contends that the evidence could not

support the inference that Appellant possessed the narcotics in question. Id.


                                     -9-
J-S13024-18


     In Commonwealth v. Clay, 64 A.3d 1049 (Pa. 2013), our Supreme

Court set forth the following standards to be employed in addressing

challenges to the weight of the evidence:

            A motion for a new trial based on a claim that the verdict is
     against the weight of the evidence is addressed to the discretion
     of the trial court. Commonwealth v. Widmer, 560 Pa. 308, 319,
     744 A.2d 745, 751-[7]52 (2000); Commonwealth v. Brown,
     538 Pa. 410, 435, 648 A.2d 1177, 1189 (1994). A new trial should
     not be granted because of a mere conflict in the testimony or
     because the judge on the same facts would have arrived at a
     different conclusion. Widmer, 560 A.2d at 319-[3]20, 744 A.2d
     at 752. Rather, “the role of the trial judge is to determine that
     ‘notwithstanding all the facts, certain facts are so clearly of greater
     weight that to ignore them or to give them equal weight with all
     the facts is to deny justice.’” Id. at 320, 744 A.2d at 752 (citation
     omitted). It has often been stated that “a new trial should be
     awarded when the jury’s verdict is so contrary to the evidence as
     to shock one’s sense of justice and the award of a new trial is
     imperative so that right may be given another opportunity to
     prevail.” Brown, 538 Pa. at 435, 648 A.2d at 1189.

           An appellate court’s standard of review when presented with
     a weight of the evidence claim is distinct from the standard of
     review applied by the trial court:

           Appellate review of a weight claim is a review of the
           exercise of discretion, not of the underlying question
           of whether the verdict is against the weight of the
           evidence. Brown, 648 A.2d at 1189. Because the
           trial judge has had the opportunity to hear and see
           the evidence presented, an appellate court will give
           the gravest consideration to the findings and reasons
           advanced by the trial judge when reviewing a trial
           court’s determination that the verdict is against the
           weight of the evidence.          Commonwealth v.
           Farquharson, 467 Pa. 50, 354 A.2d 545 (Pa. 1976).
           One of the least assailable reasons for granting or
           denying a new trial is the lower court’s conviction that
           the verdict was or was not against the weight of the
           evidence and that a new trial should be granted in the
           interest of justice.

                                     - 10 -
J-S13024-18



      Widmer, 560 Pa. at 321-[3]22, 744 A.2d at 753 (emphasis
      added).

             This does not mean that the exercise of discretion by the
      trial court in granting or denying a motion for a new trial based on
      a challenge to the weight of the evidence is unfettered. In
      describing the limits of a trial court’s discretion, we have
      explained:

            The term “discretion” imports the exercise of
            judgment, wisdom and skill so as to reach a
            dispassionate conclusion within the framework of the
            law, and is not exercised for the purpose of giving
            effect to the will of the judge. Discretion must be
            exercised on the foundation of reason, as opposed to
            prejudice, personal motivations, caprice or arbitrary
            actions.   Discretion is abused where the course
            pursued represents not merely an error of judgment,
            but where the judgment is manifestly unreasonable or
            where the law is not applied or where the record
            shows that the action is a result of partiality,
            prejudice, bias or ill-will.

      Widmer, 560 A.2d at 322, 744 A.2d at 753 (quoting Coker v.
      S.M. Flickinger Co., 533 Pa. 441, 447, 625 A.2d 1181, 1184-
      [11]85 (1993)).

Clay, 64 A.3d at 1054-1055. “Thus, the trial court’s denial of a motion for a

new trial based on a weight of the evidence claim is the least assailable of its

rulings.” Commonwealth v. Diggs, 949 A.2d 873, 879-880 (Pa. 2008).

      The trial court addressed this issue as follows:

             Because the [trial c]ourt served as fact-finder in this non-
      jury trial, we find that the verdicts were dictated by the interests
      of justice. As previously noted, the Commonwealth established
      that [Appellant] exercised constructive possession over a large
      quantity of two different types of controlled substances.
      [Appellant] had a one-way ticket to Johnstown from Pittsburgh.
      [Appellant’s] defense was that the narcotics were not his. He
      raised inferences that someone else secreted them next to his

                                     - 11 -
J-S13024-18


         person while he lay unconscious or they were left on the train the
         evening before because there was no evidence or record that the
         train was cleaned. The only other plausible explanation is that the
         conductor and EMS are engaged in a conspiracy to frame him.
         The [trial c]ourt finds it unlikely that a person misplaced or
         dropped literally thousands of dollars of narcotics on a train next
         to an unconscious man. We find [all] of these theories of the case
         wildly implausible and therefore we shall not disturb our verdicts.
         The [trial c]ourt also notes that it did not in fact find [Appellant]
         guilty on each and every count in the Criminal Information[,] but
         only those that the Commonwealth proved beyond a reasonable
         doubt, i.e., counts 1-5.

Trial Court Opinion, 7/5/17, at 6-7.

         Based upon our complete review of the record, we are compelled to

agree with the trial court. Here, the trial judge, sitting as the finder of fact,

was free to believe all, part, or none of the evidence against Appellant. The

trial court weighed the evidence and concluded Appellant perpetrated the

crimes in question. We agree that this determination is not so contrary to the

evidence as to shock one’s sense of justice, which would necessitate the trial

court granting Appellant’s motion for a new trial.         We decline Appellant’s

invitation to assume the role of fact-finder and to reweigh the evidence.

Accordingly, we conclude that the trial court did not abuse its discretion in

refusing to grant relief on Appellant’s challenge to the weight of the evidence.

         Appellant next argues that the trial court erred in denying his post-

sentence motion seeking modification of his sentence. Appellant’s Brief at 13-

14. Basically, Appellant asserts that the sentence imposed, which was “set at

the high end of the standard range[,]” was unduly harsh and excessive. Id.

at 14.

                                        - 12 -
J-S13024-18


      We note that our standard of review is one of abuse of discretion.

Sentencing is a matter vested in the sound discretion of the sentencing judge,

and a sentence will not be disturbed on appeal absent a manifest abuse of

discretion. Commonwealth v. Shugars, 895 A.2d 1270, 1275 (Pa. Super.

2006).    It is well settled that there is no absolute right to appeal the

discretionary aspects of a sentence. Commonwealth v. Hartle, 894 A.2d

800, 805 (Pa. Super. 2006).      Rather, where an appellant challenges the

discretionary aspects of a sentence, the appeal should be considered a petition

for allowance of appeal. Commonwealth v. W.H.M., 932 A.2d 155, 163 (Pa.

Super. 2007).

      As we observed in Commonwealth v. Moury, 992 A.2d 162 (Pa.

Super. 2010):

      [a]n appellant challenging the discretionary aspects of his
      sentence must invoke this Court’s jurisdiction by satisfying a four-
      part test:

            [W]e conduct a four-part analysis to determine: (1)
            whether appellant has filed a timely notice of appeal,
            see Pa.R.A.P. 902 and 903; (2) whether the issue was
            properly preserved at sentencing or in a motion to
            reconsider and modify sentence, see Pa.R.Crim.P.
            [720]; (3) whether appellant’s brief has a fatal defect,
            Pa.R.A.P. 2119(f); and (4) whether there is a
            substantial question that the sentence appealed from
            is not appropriate under the Sentencing Code, 42
            Pa.C.S.A. § 9781(b).

Id. at 170 (citing Commonwealth v. Evans, 901 A.2d 528 (Pa. Super.

2006)).




                                     - 13 -
J-S13024-18


        Objections to the discretionary aspects of a sentence are generally

waived if they are not raised at the sentencing hearing or in a motion to modify

the sentence imposed. Moury, 992 A.2d at 170 (citing Commonwealth v.

Mann, 820 A.2d 788 (Pa. Super. 2003)).          Further, we are mindful that a

failure to include the Pa.R.A.P. 2119(f) statement does not automatically

waive    an   appellant’s   discretionary   aspects   of   sentencing   argument.

Commonwealth v. Roser, 914 A.2d 447, 457 (Pa. Super. 2006). However,

we are precluded from reaching the merits of the claim when the

Commonwealth lodges an objection to the omission of the statement.            Id.

(quoting Commonwealth v. Love, 896 A.2d 1276, 1287 (Pa. Super. 2006)).

See also Commonwealth v. Farmer, 758 A.2d 173, 182 (Pa. Super. 2000)

(observing that we may not reach the merits of discretionary aspects of

sentencing claims where the Commonwealth has objected to the omission of

a Pa.R.A.P. 2119(f) statement and finding the issue to be waived).            Cf.

Commonwealth v. Lutes, 793 A.2d 949, 964 (Pa. Super. 2002) (holding

that if the appellant fails to comply with Pa.R.A.P 2119(f), Superior Court may

entertain discretionary sentencing claim if Commonwealth does not object to

the appellant’s failure to comply with Pa.R.A.P. 2119(f)).

        Herein, the first and second requirements of the four-part test are met

because Appellant timely brought this appeal following the denial of

Appellant’s post-sentence motions, and he included a challenge to the

discretionary aspects of his sentence in his post-sentence motions. However,


                                      - 14 -
J-S13024-18


the third requirement is not met. Specifically, Appellant failed to include in

his appellate brief the necessary separate concise statement of the reasons

relied upon for allowance of appeal pursuant to Pa.R.A.P. 2119(f).          The

Commonwealth is aware of the omission and has objected to Appellant’s

omission by stating that Appellant’s failure to request the right to appeal via

a Rule 2119(f) statement is fatally defective to the claim. Commonwealth’s

Brief at 9. Therefore, Appellant’s issue is waived, and we are precluded from

addressing the merits of his claim on appeal.

      Appellant next argues that the trial court erred in permitting the

introduction of evidence that had been determined to be inadmissible by the

suppression court. Appellant’s Brief at 14-16. Appellant baldly asserts that

the contents of the black backpack and black plastic garbage bag, which had

been suppressed prior to trial, were improperly admitted into evidence during

his trial, and he alleges that the contents “were the only evidence offered to

prove one of the counts of possession of a controlled substance.” Id. at 15.

      Before we address the merits of this issue, we must consider whether

the claim has been preserved for appellate review. Initially, we observe that

Appellant has failed to specify the point in the record where the evidence was

admitted at trial and the place in the record where he preserved this claim by

lodging a proper objection at trial.

      Pennsylvania Rule of Appellate Procedure 302(a) provides that “issues

not raised in the lower court are waived and cannot be raised for the first time


                                       - 15 -
J-S13024-18


on appeal.” Pa.R.A.P. 302(a). In addition, it is an appellant’s obligation to

demonstrate which appellate issues were preserved for review.            Pa.R.A.P.

2117(c), 2119(e).

      Furthermore, Pa.R.A.P. 2119 addresses arguments in appellate briefs

and references to the record, and provides, in relevant part, as follows:

      If reference is made to the pleadings, evidence, charge, opinion
      or order, or any other matter appearing in the record, the
      argument must set forth, in immediate connection therewith, or
      in a footnote thereto, a reference to the place in the record where
      the matter referred to appears . . . .

Pa.R.A.P. 2119(c). “When an allegation is unsupported [by] any citation to

the record, such that this Court is prevented from assessing this issue and

determining whether error exists, the allegation is waived for purposes of

appeal.” Commonwealth v. Harris, 979 A.2d 387, 393 (Pa. Super. 2009)

(citing Pa.R.A.P. 2119(c)).

      In order to preserve an issue for review, a party must make a
      timely and specific objection at trial. A failure to object to an offer
      of evidence at the time the offer is made, assigning the grounds
      [for objection], is a waiver upon appeal of any ground of complaint
      against its admission.

Commonwealth v. Griffin, 684 A.2d 589, 595 (Pa. Super. 1996) (citations

and quotation marks omitted).

      In Commonwealth v. Colon, 846 A.2d 747 (Pa. Super. 2004), the

appellant’s counsel filed a motion in limine to exclude a witness’s testimony.

Id. at 752. The court denied the motion, and the appellant’s counsel failed to

object on the record to the ruling. Id. Counsel also did not object when the


                                      - 16 -
J-S13024-18


witnesses were called to testify. Id. Relying on Griffin, this Court determined

the appellant waived his right to argue the issue on appeal. Id. at 573.

        Appellant’s bald assertion regarding the admission of the contents of the

backpack and plastic garbage bag lacks any supporting citation or proof in the

record.5 In addition, Appellant has not directed our attention to a place in the

record where a proper objection to the alleged admission of the evidence had

been made at trial. As such, Appellant has waived this claim.

        Appellant last argues that the trial court erred in denying his motion to

suppress the physical evidence that was discovered in the black, thermos-

style cup. Appellant’s Brief at 16-17. Appellant contends the suppression

court improperly concluded that the plain view exception to the warrant

requirement permitted the black cup and its contents to be admitted into

evidence at trial. Id. at 16. Appellant disputes “that the officers had probable

cause to believe that the item was evidence, contraband, or a fruit or

instrumentality of a crime.” Id.




____________________________________________


5   We note that the trial court addressed Appellant’s allegation as follows:

              [Appellant] raised an oral motion for new trial at the time of
        oral argument claiming that the [trial c]ourt heard evidence that
        had been previously suppressed by the [suppression court]. [W]e
        do not believe any inadmissible evidence came into the record
        during trial[.]

Trial Court Opinion, 7/5/17, at 8.


                                          - 17 -
J-S13024-18


        The fundamental tool for appellate review is the official record of the

events that occurred in the trial court.      Commonwealth v. Preston, 904

A.2d 1, 6 (Pa. Super. 2006) (citing Commonwealth v. Williams, 715 A.2d

1101, 1103 (Pa. 1998)). The law of Pennsylvania is well settled that matters

which are not of record cannot be considered on appeal.             Id.   See also

Commonwealth         v.   Bracalielly,   658    A.2d   755,   763    (Pa.   1995);

Commonwealth v. Baker, 614 A.2d 663, 672 (Pa. 1992); Commonwealth

v. Quinlan, 412 A.2d 494, 496 (Pa. 1980). In the absence of an adequate

certified record, there is no support for an appellant’s arguments and, thus,

there is no basis upon which relief could be granted. Preston, 904 A.2d at 7.

The certified record consists of the “original papers and exhibits filed in the

lower court, paper copies of legal papers filed with the prothonotary by means

of electronic filing, the transcript of proceedings, if any, and a certified copy

of the docket entries prepared by the clerk of the lower court[.]” Pa.R.A.P.

1921.

        “We can only repeat the well established principle that ‘our review is

limited to those facts which are contained in the certified record’ and what is

not contained in the certified record ‘does not exist for purposes of our

review.’” Commonwealth v. Brown, 161 A.3d 960, 968 (Pa. Super. 2017)

(quoting Commonwealth v. B.D.G., 959 A.2d 362, 372 (Pa. Super. 2008)).

Our law is unequivocal that the responsibility rests upon the appellant to

ensure that the record certified on appeal is complete in the sense that it


                                     - 18 -
J-S13024-18


contains all of the materials necessary for the reviewing court to perform its

duty. Commonwealth v. Kleinicke, 895 A.2d 562, 575 (Pa. Super. 2006)

(en banc). The Pennsylvania Rules of Appellate Procedure require an appellant

to order and pay for any transcript necessary to permit resolution of the issues

raised on appeal. Pa.R.A.P. 1911(a). When the appellant fails to conform to

the requirements of Rule 1911, any claims that cannot be resolved in the

absence of the necessary transcripts must be deemed waived for the purpose

of appellate review. Williams, 715 A.2d at 1105. See also Pa.R.A.P. 1911(d)

(stating that “[i]f the appellant fails to take the action required by these rules

and the Pennsylvania Rules of Judicial Administration for the preparation of

the transcript, the appellate court may take such action as it deems

appropriate, which may include dismissal of the appeal.”). It is not proper for

an appellate court to order transcripts, nor is it the responsibility of this Court

to obtain the necessary transcripts. Williams, 715 A.2d at 1105.

      Our review of the record reflects that Appellant filed a motion to

suppress physical evidence on November 1, 2016. The record further reflects

that a suppression hearing was scheduled for December 13, 2016. In addition,

the certified record contains an opinion and order from the suppression court,

which were filed on December 21, 2016.          The suppression court’s opinion

confirms that “[a h]earing relative to [Appellant’s] Motion was held before the

[suppression c]ourt on December 13, 2016.”          Suppression Court Opinion,




                                      - 19 -
J-S13024-18


12/21/16, at 1. Likewise, the introduction to the suppression court’s order

disposing of Appellant’s motion to suppress provides as follows:

            AND NOW, this 21st day of December, 2016, upon
      consideration of [Appellant’s] “Motion to Suppress Evidence,” the
      testimony, evidence, and legal argument presented at hearing on
      December 13, 2016, it is hearby ORDERED and DIRECTED as
      follows[.]

Order, 12/21/16, at 1.      Thus, it is apparent from the record that the

suppression court held a hearing as scheduled on December 13, 2016.

      Upon review of the certified record before us, it is obvious that the

transcript of the suppression hearing was not included in the certified record

for transmittal to this Court. Moreover, there is nothing in the certified record

to suggest that Appellant requested the transcript for the suppression hearing.

Indeed, as the Commonwealth accurately observes in its brief, there is no

indication in the record that the suppression hearing was ever transcribed.

Commonwealth’s Brief at 12 n.1. Our review of the docket and the certified

record index supports that conclusion. In an abundance of caution and in an

effort to address this issue, we have taken the lenient approach and directed

the Superior Court Prothonotary to contact the Clerk of Courts of the Cambria

County Court of Common Pleas to ascertain whether the transcript

inadvertently remained with the trial court. The Cambria Court of Common

Pleas Clerk of Courts informed our prothonotary that a transcript of the

suppression hearing in this matter was never requested by Appellant.




                                     - 20 -
J-S13024-18


Therefore, Appellant failed to ensure that the complete record is before this

Court for review.

      We note that the trial court had granted Appellant permission to proceed

in forma pauperis.      Order, 8/3/17, at 1.   This status, however, does not

absolve Appellant of his responsibility to make necessary transcripts part of

the certified record.

            Of course, if a party is indigent, and is entitled to taxpayer-
      provided transcripts or portions of the record, he will not be
      assessed costs. But, that does not absolve the appellant and his
      lawyer of his obligation to identify and order that which he deems
      necessary to prosecute his appeal. The plain terms of the Rules
      contemplate that the parties, who are in the best position to know
      what they actually need for appeal, are responsible to take
      affirmative actions to secure transcripts and other parts of the
      record.

Commonwealth v. Lesko, 15 A.3d 345, 410 (Pa. 2011).

      Given that the suppression court’s ruling is based upon evidence and

testimony presented at the suppression hearing, appellate review is not

possible without this crucial transcript. As explained, “[w]hen the appellant

... fails to conform to the requirements of Rule 1911, any claims that cannot

be resolved in the absence of the necessary transcript or transcripts must be

deemed waived for the purpose of appellate review.”        Commonwealth v.

Houck, 102 A.3d 443, 456 (Pa. Super. 2014). “We are limited to considering

only those facts which have been duly certified in the record on appeal.”

Commonwealth v. Osellanie, 597 A.2d 130, 131 (Pa. Super. 1991). “[I]t

is not the responsibility of this [C]ourt to obtain a copy of [a] transcript for


                                     - 21 -
J-S13024-18


the purposes of reviewing the client’s claims.”   Id. at 132.   Accordingly,

because we cannot review the issue pertaining to the denial of Appellant’s

motion to suppress without reference to the transcript of the suppression

hearing, our review is hampered, and we are constrained to deem this issue

to be waived on appeal.

     Judgment of sentence affirmed.



Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 5/10/2018




                                  - 22 -